DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05 October 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, and 12-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furusato (JP 2015126822 A).
 
    PNG
    media_image1.png
    786
    850
    media_image1.png
    Greyscale

In regards to claim 1, Furusato discloses an applicator (fig. 14) comprising a first applicator tool (33b, 33c), a second applicator tool (33e, 33d), wherein the first and second applicator tools are positioned diagonally apart from each other (see fig. 14); and the applicator has an overall width that decreases with the flexing of a spring (34c, para. 0027, 0054) holding the first and second applicator tools as the first and second tools overlap with each other (see fig. 14), wherein the overall width of the applicator is configured to decrease from a maximum width (maximum width in annotated fig. 14) of about a sum of a width of the first applicator tool (width 1 in annotated fig. 14) and a width of the second applicator tool (width 2 in annotated fig. 14) to a minimum width (minimum width in annotated fig. 14) of a single applicator tool (width 1 in annotated fig. 14).
In regards to claim 2, Furusato discloses an applicator (fig. 14) wherein the first (33b, 33c) and second (33e, 33d) applicator tools are configured to overlap each other to decrease the overall width of the applicator (fig. 14, para. 0056, 0058).  
In regards to claim 3, Furusato discloses an applicator comprising a first spring (first spring in annotated fig. 14) connecting proximal ends of the first (33b, 33c) and second (33e, 33d) applicator tools, and a second spring (34c) connecting distal ends of the first and second applicator tools (see fig. 14).  
In regards to claim 4, Furusato discloses an applicator (fig. 14) wherein the spring and the applicator tools and the spring are a single monolithic material (para. 0024, 0027, 0058-0059).  
In regards to claim 5, Furusato discloses an applicator (fig. 14) wherein the spring (first spring in annotated fig. 14) is connected to proximal ends of the first (33b, 33c) and second (33e, 33d) applicator tools, the spring comprises a first neck (34a) and a second neck (34e) positioned opposite to each other (see figs. 14b-14c).  
In regards to claim 7, Furusato discloses an applicator (fig. 14) wherein the first applicator tool (33b, 33c) includes a spatula with a flat surface on one side and a convex surface on an opposite side (paras. 0026, 0058).  
In regards to claim 8, Furusato discloses an applicator (fig. 14) wherein the first applicator tool (33b, 33c) and the second applicator tool (33e, 33d) includes include at least one tool selected from a spatula (paras. 0026, 0058) or a comb (paras. 0028, 0058).
In regards to claim 9, Furusato discloses an applicator (fig. 14) wherein at least one applicator tool includes flocking on a surface of the tool (para. 0028, 0058).  
In regards to claim 10, Furusato discloses an applicator (fig. 14) wherein the spring (34c) maintains the first applicator tool (33b, 33c) diagonally apart from the second applicator tool (33e, 33d).  
In regards to claim 12, Furusato discloses a combination comprising the applicator of Claim 1 (see claim 1 above) and a stem (35) connected to the applicator through the spring (first spring in annotated fig. 14).  
In regards to claim 13, Furusato discloses a combination (fig. 14), wherein the spring (spring in annotated fig. 14) is connected to proximal ends of the first (33b, 33c) and second (33e, 33d) applicator tools, the spring comprises a first neck (34a) and a second neck (34e) positioned opposite to each other axially on the stem (see figs. 14b-14c).  
In regards to claim 14, Furusato discloses a combination (fig. 14) comprising a notch (notch in annotated fig. 14) extending into the stem (35), the notch is a full diameter of the stem (35), and divides the stem into a first and second arm (stem arms 1 and 2 in annotated fig. 14) to which the first (34a) and second (34e) neck are connected. 
In regards to claim 15, Furusato discloses a combination wherein the applicator and stem are a single monolithic material (para. 0024, 0027, 0058-0059).  
In regards to claim 16, Furusato discloses a combination further comprising a package (10) with a wiper (11).  
In regards to claim 17, Furusato discloses a combination wherein the wiper (11) has an orifice (orifice in annotated fig. 14) that has a width that is about half of the width of the applicator (see fig. 14).  
In regards to claim 18, Furusato discloses a combination wherein the package (10) comprises a composition (A) applied with the applicator.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Furusato (JP 2015126822 A) as applied to claim 1 above, and further in view of Bickford (WO 2010135052 A2).
In regards to claim 6, Furusato discloses an applicator wherein the spring (34b) is connected to distal ends of the first (33b, 33c) and second (33d, 33e) applicator tools.  Furusato fails to teach the spring comprising a half-loop. 
However, Bickford teaches an applicator (figs. 1-4) wherein the spring (51) comprises a half-loop (fig. 4, para. 0026).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furusato to incorporate the teachings of Bickford and provide an applicator wherein the spring comprises a half-loop. Doing so would allow for the stabilization of the positions of the first and second applicator tools.
In regards to claim 11, Furusato discloses an applicator (fig. 14) wherein the spring (first spring in annotated fig. 14) is a proximal spring connected to proximal ends of the first (33b, 33c) and second (33e, 33d) applicator tools, and the applicator comprises a second spring (34c), wherein the second spring is a distal spring connected to distal ends of the first and second applicator tools (see fig. 14). The embodiment of Furusato shown in fig. 14 fails to teach the proximal spring comprising a first neck and a second neck positioned opposite to each other.
The embodiment of Furusato shown in fig. 10 teaches a spring (34a) comprising a first neck (para. 0049-0050, 0058) and teaches that a grooved spring hinge is interchangeable with a gently curved neck spring hinge. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 14 of Furusato to incorporate the teachings of the embodiment of fig. 10 of Furusato and provide the proximal spring comprising a first neck and a second neck positioned opposite to each other, as such a modification is merely the substitution of one known spring (curved neck 34a of fig. 10) for another known spring (groove springs 34a and 34e of fig. 14), and the results of such a modification would have been predictable, namely, providing for the expansion of the cosmetic applicator (paras. 0027, 0049-0050, 0058). Doing so would allow the spring hinge to be thinner.
Furusato fails to teach an applicator wherein the second distal spring comprises a half-loop.  
However, Bickford teaches an applicator (figs. 1-4) wherein the distal spring (51) comprises a half-loop (fig. 4, para. 0026).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Furusato to incorporate the teachings of Bickford and provide an applicator wherein the second distal spring comprises a half-loop. Doing so would allow for the stabilization of the positions of the first and second applicator tools.

Response to Arguments
Applicant's arguments, filed 05 October 2022, with regards to the rejection of the claims under 35 U.S.C. § 102(a)(2) as being anticipated by Furusato and rejection of the claims 6 and 11 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. It is noted that Applicant remarks are based on the new amended language. The above rejection is on Furusato, and on Furusato in view of Bickford based on the new claim amendment. 

Examiner Remarks
In order to overcome Furusato, Applicant should amend the claims in relation to a package. A suggested amendment is: wherein the first and second applicators are configured to remain in the minimum width inside a package/container, or along this line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772    

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772